If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 21, 2019
              Plaintiff-Appellee

v                                                                 No. 344886
                                                                  Wayne Circuit Court
JAYLEN MAURICE MASON,                                             LC No. 18-000777-01-FH

              Defendant-Appellant.


Before: CAMERON, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial conviction of unarmed robbery, MCL
750.350, arguing that the trial court relied on insufficient evidence to support his conviction
because two of the witnesses—Davon West (West) and Elexis Johnson (Johnson)—did not
provide credible testimony of defendant’s identity. We affirm.

                                   I. UNDERLYING FACTS

         At about 10:30 p.m. on September 29, 2017, West was walking home after having spent
the evening with his girlfriend—Johnson—at her home. West wore a pair of black and white
“Jordan Baron 11s” basketball shoes and spoke with Johnson on his cellular telephone—a gray
iPhone SE—after leaving Johnson’s home. As he walked, West noticed defendant approaching
him from a parking lot on West’s left-hand side. West began to walk faster, so the two would
not run into each other, and defendant passed behind him. As defendant passed West, a
streetlight illuminated defendant and West was able to see defendant’s face for about five
seconds.1




1
 Although unsure of defendant’s name at the time, West recognized defendant as someone he
had seen in the neighborhood and in a Facebook picture he had seen the previous week.



                                              -1-
        Defendant then began to follow West. Defendant and West walked in the same direction
until defendant passed West, providing West with another opportunity to see defendant’s face.
After passing West, defendant stopped about 30 feet away and began to speak to another man. 2
Because there were no streetlights nearby, West did not see the other man’s face. West
continued to walk toward the two men as he talked to Johnson on his cellular telephone. As he
approached defendant, West noticed defendant was wearing gray Nike Foamposite shoes with
lime-green colored soles, black pants, and a silver-gray jacket.

        Immediately after passing defendant and the other man, West was struck from behind on
the right side of his neck. As West attempted to turn to see who had hit him, he was struck again
and dropped his cellular telephone. West fell to the ground, where defendant and the other man
kicked and punched him several times while West attempted to protect his face from the blows.
Then either defendant or the other man placed his foot on West’s neck and directed the other
man to remove West’s shoes. The robbers took West’s shoes and his gray iPhone SE before
running away. As they ran off, West identified defendant by his clothing—gray Foamposite
shoes, black pants, and a gray jacket—the same clothes West had seen defendant wearing
immediately before the robbery. West could also see the bottom of defendant’s shoes and they
had lime-green colored soles.

        West’s telephone call to Johnson remained active during the course of the robbery.
During their conversation West stopped speaking and Johnson heard what she believed to be
West’s cellular telephone falling to the ground. After West stopped talking, Johnson heard other
people talking and one of them said “Yeah, I got it.” When West failed to call her back after the
telephone call disconnected, Johnson left the house to search for West. As she was leaving the
housing complex—about five minutes after the telephone call ended—Johnson saw defendant
walk past her in one of the complex’s courtyards. Defendant was wearing a gray jacket and
black pants. Johnson also noticed defendant was carrying shoes—a pair of “foams” she had seen
him wear before—and he was wearing a pair of black and white “Jordans”—shoes like those
West had been wearing when he left Johnson’s house earlier in the evening. Johnson began to
walk up the service drive when she received a telephone call from West, who was at the gas
station using a telephone he had borrowed from a police officer. West told Johnson he had been
robbed and that he was at the gas station. In response, Johnson told West that defendant had
walked by her wearing West’s shoes.

        Johnson arrived at the gas station approximately five minutes later. When she arrived,
West was speaking with Detroit Police Officer William Cook (Officer Cook). While at the gas
station, Johnson told Officer Cook she had just seen defendant wearing West’s stolen shoes.3
Johnson told Officer Cook she recognized defendant from the neighborhood; she saw defendant
every day because they shared mutual friends. Johnson repeated her belief that defendant had
taken West’s shoes.


2
  The evidence at trial showed defendant committed the robbery with a conspirator. However,
the conspirator was not a party at trial, nor is he a party to this appeal.
3
    Johnson identified defendant using his street name “J Money.”


                                                -2-
       Several days after the robbery, West returned to Johnson’s housing complex and saw
defendant playing basketball on the complex’s basketball court. Defendant was wearing the
same type of shoes as those stolen from West. West noticed the bottoms of the shoes were still
white and not discolored, indicating they were brand new, and the shoes looked too big for
defendant. Further, the shoelaces were knotted in the distinctive way West used on all of his
shoes. These three factors led West to believe defendant was wearing West’s stolen shoes.

        On October 6, 2017, West gave a statement describing the men who robbed him to
Detective Lawrence Mitchell (Detective Mitchell). West provided physical descriptions of
defendant and the other man, as well as a description of what they were each wearing the night
of the robbery. West also told Detective Mitchell he had seen defendant in several Facebook
posts. On the basis of this information, Detective Mitchell created two photographic lineups,
each consisting of six photographs. West identified defendant in the first photographic lineup
and he identified the other man in the second lineup. After his identifications, West wrote a
handwritten note on the photographic lineups indicating that he was accusing defendant and the
other man of hitting him and stealing his shoes and iPhone.

                                II. STANDARD OF REVIEW

        A challenge to the sufficiency of the evidence in a bench trial is reviewed de novo.
People v Ventura, 316 Mich. App. 671, 678; 894 NW2d 108 (2016). The evidence is considered
in the light most favorable to the prosecution to determine whether the trial court could have
found the essential elements proved beyond a reasonable doubt. Id. Circumstantial evidence and
reasonable inferences arising from the evidence may constitute satisfactory proof of the elements
of the offense. People v Muhammad, 326 Mich. App. 40, 60; 931 NW2d 20 (2018) (quotation
marks and citations omitted). And we “will not interfere with the trier of fact’s role of
determining the weight of the evidence or the credibility of witnesses.” People v Kanaan, 278
Mich. App. 594, 619; 751 NW2d 57 (2008). Furthermore, we will not set aside a trial court’s
finding of fact in a bench trial unless clearly erroneous. People v Lanzo Constr Co, 272 Mich
App 470, 473; 726 NW2d 746 (2006). “A finding is clearly erroneous when, although there is
evidence to support it, the reviewing court is left with a definite and firm conviction that a
mistake has been made.” Id.

                                        III. ANALYSIS

       Defendant argues that the evidence was insufficient to prove his identity as one of the
unarmed robbers because the testimony provided by West and Johnson was not credible. We
disagree.

        Clearly, identity is an element of every offense. People v Yost, 278 Mich. App. 341, 356;
749 NW2d 753 (2008). That is, the prosecution must prove beyond a reasonable doubt that a
specific defendant was the person who committed the alleged crime. People v Hampton, 407
Mich. 354, 368; 285 NW2d 284 (1979). Either direct testimony or inferences drawn from
circumstantial evidence can be sufficient evidence to prove this element. People v Bass, 317
Mich. App. 241, 264; 893 NW2d 140 (2016); People v Kern, 6 Mich. App. 406, 409; 149 NW2d
216 (1967). And “positive identification by witnesses may be sufficient to support a conviction
of a crime.” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000).

                                               -3-
        Defendant argues that West and Johnson were not credible witnesses and could not
establish that defendant stole West’s shoes and iPhone. But, again, issues of the weight and
credibility of evidence, including witness testimony, are questions for the trier of fact. Kanaan,
278 Mich. App. at 619. This principle also applies to identification testimony. Davis, 241 Mich
App at 700. As a question for the trier of fact, the credibility of identification testimony is not
one a reviewing court may “resolve anew.” Id. Further, when a defendant challenges his
conviction on the basis of the sufficiency of the evidence, all conflicts in the evidence are
resolved in the prosecution’s favor. Kanaan, 278 Mich. App. at 619. As a result, when reviewing
defendant’s conviction of unarmed robbery, we must resolve any inconsistencies or conflicts in
the evidence in the prosecution’s favor and may not revisit the issue of the credibility of West or
Johnson.

        Sufficient evidence supported defendant’s conviction. The evidence demonstrated that
West saw defendant’s face and clothing before the robbery. Although he did not see defendant
while being physically beaten, West saw defendant run away after the robbery and identified
defendant by his clothing. Further, in the days after the robbery, West saw defendant wearing
West’s stolen shoes. West also positively identified defendant through a photographic lineup
and at trial—indicating in the latter instance he was “100% sure” defendant robbed him.
Similarly, Johnson saw defendant, minutes after the robbery, wearing West’s shoes. While there
were inconsistencies in West’s testimony, and Johnson’s testimony was uncorroborated, such
discrepancies must be resolved in the prosecution’s favor. Under this deferential standard, the
identifications West and Johnson made of defendant, and the inferences drawn from the
circumstantial evidence provided by their testimony, provided sufficient evidence for the trial
court to find beyond a reasonable doubt that defendant committed the unarmed robbery.
Consequently, we also reject defendant’s due process argument. See People v Breck, 230 Mich
App 450, 456; 584 NW2d 602 (1998).

        Defendant also argues that the trial court’s findings of fact and conclusions of law failed
to adequately address the inconsistencies between Johnson’s testimony and that of Officer Cook.
Under MCR 6.403, when a defendant waives his right to a jury trial, the trial court must “find the
facts specially, state separately its conclusions of law, and direct entry of the appropriate
judgment.” The trial court must also “state its findings and conclusions on the record . . . .” Id.
“Factual findings are sufficient as long as it appears the trial court was aware of the issues in the
case and correctly applied the law. The court need not make specific findings of fact regarding
each element of the crime.” People v Legg, 197 Mich. App. 131, 134; 494 NW2d 797 (1992)
(citations omitted). “A judge’s failure to find the facts does not require remand where it is
manifest that he was aware of the factual issue, that he resolved it and it would not facilitate
appellate review to require further explication of the path he followed in reaching the result as,
for example, where the only factual issue is identification.” People v Jackson, 390 Mich. 621,
627 n 3; 212 NW2d 918 (1973).

         In this case, the trial court fulfilled the requirements under MCR 6.403. Because
defendant waived his right to a jury trial, the trial judge assumed the task of assessing and
weighing issues of witness credibility as the finder of fact at trial. When delivering the verdict,
the trial judge noted, on the record, that she had instructed herself on the relevant law concerning
identification and the several factors she needed to consider when assessing identification


                                                -4-
evidence. The trial judge also stated that she was applying these factors to the identifications
West and Johnson made of defendant.

        As defendant notes, the trial judge did acknowledge two specific issues with West’s
testimony when making her factual findings. First, West’s testimony that the photographic
lineup consisted of black and white photographs, as opposed to the color photographs presented
in evidence at trial. Second, West’s statement that Johnson told him defendant ran by her while
wearing West’s shoes was inconsistent with Johnson’s testimony that defendant walked by her.
Defense counsel had argued that these two inconsistencies in West’s testimony undermined the
credibility of West and Johnson as witnesses. Further, the trial judge acknowledged that she did
not know if West’s testimony, on its own, would have been sufficient to prove guilt beyond a
reasonable doubt. The trial judge’s analysis, however, did not end there. The trial judge found
that West had several opportunities to observe defendant, both before and after the robbery, and
recognized defendant as one of his assailants by defendant’s clothing. The trial judge stated that
she found Johnson to be “very credible.” Thus, the trial judge found that Johnson’s testimony,
when considered with West’s testimony, proved defendant’s guilt beyond a reasonable doubt.

        In summary, while the trial judge did not directly address any inconsistencies between the
testimonies of Johnson and Officer Cook, she provided an explanation for her guilty verdict by
stating that she found Johnson’s testimony and identification of defendant to be credible. A
review of the record shows the trial judge was aware of the factual issues about the witnesses’
identification of defendant, examined and applied the relevant law, and resolved these issues—
ultimately finding defendant guilty. Thus, we reject defendant’s argument that the trial court
failed to meet the requirements of MCR 6.403.

       Affirmed.



                                                            /s/ Thomas C. Cameron
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Douglas B. Shapiro




                                               -5-